Opinión de conformidad emitida por el
Juez Asociado Señor Estrella Martínez.
Estoy conforme con el curso de acción tomado por este Tribunal. La controversia ante nuestra consideración está enmarcada específicamente en el proceso de recusaciones por domicilio determinado en una comisión local y el acceso de los ciudadanos a impugnar las decisiones concernientes ante el Tribunal de Primera Instancia. Es por ello que re-sultaba imperativo interpretar armoniosamente las dispo-siciones aplicables contenidas en la Ley Electoral del Es-tado Libre Asociado de Puerto Rico (Ley Electoral), 16 LPRA sec. 4001 et seq., para disponer del asunto planteado y aclarar cómo se computan los términos para acudir ante el Tribunal de Primera Instancia, considerando las realida-des administrativas según las cuales opera el Sistema Judicial.
I
El 18 de mayo de 2016, la Comisión Local de Elecciones de Villalba (comisión local) desestimó 242 recusaciones por razón de domicilio, según solicitado por la comisionada electoral del Partido Popular Democrático, la Sra. Marilyn López Torres (Comisionada del PPD). El 31 de ese mes y *310año, el comisionado alterno del Partido Nuevo Progresista, el Sr. Jaime Luis Ríos Martínez (Comisionado Alterno del PNP), impugnó la determinación de la comisión local ante el Tribunal de Primera Instancia.
Posterior a ello, la Comisionada del PPD presentó una Moción de desestimación por falta de jurisdicción, en la cual argumentó que el recurso presentado ante el foro pri-mario incumplió con el término jurisdiccional provisto en la Ley Electoral. Sostuvo que el proceso de recusación por domicilio debió ser presentado en el término de 24 horas, conforme establece el Art. 4.001 de la Ley Electoral, 16 LPRA sec. 4031, por tratarse de un asunto a menos de treinta días de un proceso de primarias. Por lo tanto, soli-citó la desestimación del mismo por falta de jurisdicción.
Por su parte, el Comisionado Alterno del PNP se opuso al sostener que el proceso de recusación iba dirigido a pri-var a esos electores del proceso de elecciones generales, por lo que el recurso fue presentado oportunamente el último día hábil para ello.
El Tribunal de Primera Instancia atendió las posturas de las partes mediante la sentencia emitida el 8 de julio de 2016, archivada en autos el 14 de julio de 2016, en la que acogió el planteamiento de la Comisionada del PPD.
Inconforme, el Comisionado Alterno del PNP acudió ante el Tribunal de Apelaciones. Adujo que el Tribunal de Primera Instancia erró al no aplicar el término de diez días para acudir ante ese foro e impugnar las referidas recusa-ciones y al no excluir de ese cómputo los sábados, domingos y días feriados. Por su parte, la Comisionada del PPD se opuso y reiteró su postura; además, señaló que aun cuando aplicase el término invocado por el Comisionado Alterno del PNP, el recurso instado ante el foro primario fue pre-sentado tardíamente. Al así hacerlo, señaló que la Ley Electoral excluyó de la aplicación de las reglas procesales los asuntos relacionados con los acuerdos de las comisiones *311locales. De esta forma, al amparo de sus argumentos, aun-que el último día para instar el recurso ante el Tribunal de Primera Instancia culminase un día en el que el foro no opera, éste no podía extenderse al próximo día hábil.
Atendidos los planteamientos, el Tribunal de Apelacio-nes emitió y archivó la Sentencia de 5 de agosto de 2016, mediante la cual revocó al Tribunal de Primera Instancia. El. foro apelativo intermedio concluyó que el término para acudir al foro primario era de diez días y excluía los sába-dos, domingos y días feriados. Para sostener su dictamen, el tribunal apelativo intermedio razonó que aunque el Art. 5.005 de la Ley Electoral, 16 LPRA sec. 4045, contiene tér-minos taxativos para impugnar las determinaciones de las comisiones locales, en aquellos casos de recusaciones por domicilio establece que éstas se presentarán ante el Tribunal de Primera Instancia y “[e]l tribunal tramitará estos casos dentro de los términos establecidos en el Artículo 4.001 de la Ley”. Apéndice, pág. 9. De esta forma, prosiguió su análisis en el Art. 2.004 de la Ley Electoral, 16 LPRA sec. 4004, que establece el modo como se computan los tér-minos expresados en el estatuto, e interpretó que no se excluyó de la aplicación de las reglas procesales civiles los asuntos relacionados a recusaciones por domicilio porque éstas se regían por lo dispuesto en el Art. 4.001, supra. Por lo tanto, el Tribunal de Apelaciones entendió que el recurso fue instado a tiempo.
En desacuerdo, la Comisionada Electoral del PPD acude ante este Tribunal y señala que erró el Tribunal de Apelaciones en esa determinación. Arguye que el Art. 5.005 de la Ley Electoral, supra, rige la controversia y a éste no le aplican los términos dispuestos en las reglas de procedi-miento civil por disposición expresa contenida en el Art. 2.004 de la Ley Electoral, supra.
*312HH I—i
A. La Constitución de Puerto Rico consagra el derecho al voto para todo ciudadano o ciudadana en todos los proce-sos electorales. Art. II, Sec. 2, Const. ELA, LPRA, Tomo 1. De igual forma, la Ley Electoral afianza la garantía de ex-presión electoral que representa el más eficaz instrumento de expresión y participación ciudadana en un sistema demo-crático de gobierno. Art. 2.002 de la Ley Electoral, 16 LPRA sec. 4002. Tan es así que no se puede impedir el derecho al voto a un elector o una electora a no ser por las disposiciones establecidas en el estatuto o de una orden emitida por un Tribunal de Justicia con competencia. Específicamente, la Ley Electoral establece que “no se podrá rechazar, cancelar, invalidar o anular el registro o inscripción legal de un elector o privar a un elector calificado de su derecho al voto mediante reglamento, orden, resolución, interpretación o cualquier otra forma que impida lo anterior”. Art. 6.006 de la Ley Electoral, 16 LPRA sec. 4066.
A fin de garantizar la pureza del proceso electoral, la Ley Electoral establece un procedimiento de recusación en el cual se impugna el estado de un elector en el Registro General de Electores o su petición de inscripción o transferen-cia durante el proceso de inscripción, o cuando se objeta el voto de un elector en una elección por creer que lo hace ilegalmente. Véase 16 LPRA sec. 4003(85). El procedimiento consiste en presentar la petición de exclusión del elector ante la comisión local concernida con el fundamento para ello. Entre los fundamentos está el que el elector no esté domiciliado en la dirección señalada en su solicitud a la fe-cha de inscripción o en el momento de la recusación. Véase Art. 6.017 de la Ley Electoral, 16 LPRA sec. 4077(a)(2). De decidirse que procede la recusación, el presidente de la co-misión local ordena la exclusión del elector del registro. El recusado tiene cinco días para apelar ante la Comisión Es-*313tatal de Elecciones la recusación, "excepto lo dispuesto para las. recusaciones por domicilio electoral”, Id.(1)
El proceso para revisar una recusación por domicilio electoral está contenido en el Art. 5.005 de la Ley Electoral, supra, el cual rige las apelaciones de las decisiones de las comisiones locales. En lo pertinente, dispone que
[e\n los casos de recusaciones por domicilio, tanto el recusa-do(a) como el recusador o recusadora podrán apelar dentro del término de diez (10) días la determinación de la comisión local en el Tribunal de Primera Instancia designado de conformidad al Capítulo 403 de este subtítulo. Si hay conflicto debido a que el juez o jueza del Tribunal de Primera Instancia es también Presidente o Presidenta de la comisión local, la apelación será atendida por otro juez o jueza del Tribunal de Primera Instan-cia que esté en funciones como Presidente o Presidenta Altemo(a). El tribunal tramitará estos casos dentro de los tér-minos establecidos en la sec. 4031 de este título. (Énfasis suplido). íd.
De lo expuesto surge que el estatuto concedió un tér-mino mayor para apelar una determinación de la comisión local con relación a una recusación instada por razón de domicilio, es decir, un término de diez días. Asimismo, se entendió prudente que, a diferencia de las demás determi-naciones de las comisiones locales, la recusación por domi-cilio fuera dirimida por el Tribunal de Primera Instancia y no por la Comisión Estatal de Elecciones. Por ello, el Art. 5.005 de la Ley Electoral, supra, redirige el trámite de estos casos al Art. 4.001 de la Ley Electoral, supra, que rige la revisión judicial de las decisiones de la Comisión Estatal de Elecciones ante el Tribunal de Primera Instancia. (2)
*314B. En cuanto a cómo se computan los términos estable-cidos en la Ley Electoral, el Art. 2.004 de ese estatuto, 16 LPRA sec. 4004, dispone que "[e]n el cómputo de los térmi-nos expresados en este subtítulo aplicarán las Reglas de Procedimiento Civil de Puerto Rico de 2009, Ap. V del Título 32, excepto para los fijados en las secs. 4015 y 4045 [Art. 5.001] de este título los cuáles serán taxativos”. (Enfasis suplido). Por su parte, la Regla 68.1 de Procedimiento Civil de Puerto Rico de 2009 (32 LPRA Ap. V) establece cómo se computan los términos concedidos al decretar como sigue:
En el cómputo de cualquier término concedido por estas re-glas, o por orden del tribunal o por cualquier estatuto aplica-ble, no se contará el día en que se realice el acto, evento o incumplimiento después del cual el término fijado empieza a transcurrir. El último día del término así computado se in-cluirá siempre que no sea sábado, domingo ni día de fiesta legal, extendiéndose entonces el plazo hasta el fin del próximo día que no sea sábado, domingo ni día legalmente feriado. También podrá suspenderse o extenderse cualquier término por causa justificada cuando el Tribunal Supremo de Puerto Rico lo decrete mediante resolución. Cuando el plazo conce-dido sea menor de siete (7) días, los sábados, domingos o días de fiesta legal intermedios se excluirán del cómputo. Medio día feriado se considerará como feriado en su totalidad.
Es al amparo de esta disposición que la Comisionada del PPD arguye que el término para impugnar las recusacio-*315nes ante el Tribunal de Primera Instancia venció el sá-bado, 28 de mayo de 2016. Ello, pues argumenta que el término no se extendió al próximo día laborable, martes 31 de mayo de 2016, por disposición expresa contenida en el Art. 2.004 de la Ley Electoral, supra.(3)
Ante ello, la controversia que se suscita es si el citado lenguaje priva a un recusado o recusada, recusador o recu-sadora, de acudir ante el Tribunal de Primera Instancia el próximo día laborable para impugnar la decisión de orna comisión local con relación a una recusación por domicilio, cuando el término de diez días para impugnar la decisión vence un sábado, domingo o día feriado, por lo que el Tribunal de Primera Instancia no estaba operando para reci-bir su reclamo. La contestación es en la negativa.
Un análisis del lenguaje citado dispone que al Art. 5.005 de la Ley Electoral, supra, el cual rige el proceso de apela-ciones de los asuntos determinados por las comisiones locales, no le aplican las Reglas de Procedimiento Civil de 2009 para el cómputo de los términos expresados. Sin embargo, ello no conlleva al resultado de que el ciudadano o ciuda-dana que tenga que acudir ante el Tribunal de Primera Ins-tancia se vea imposibilitado para ello porque su reclamo venza en un día en el cual el foro de instancia no esté accesible.
Ante la situación que nos ocupa, procede acudir al cuerpo legal supletorio a los efectos de examinar cómo se computarían los referidos términos. Por ello, debemos acudir al Código Político de Puerto Rico, cuyo Art. 388 (1 LPRA sec. 72) decreta que “[e]l tiempo en que cualquier acto prescrito por la ley debe cumplirse, se computará ex-cluyendo el primer día e incluyendo el último, a menos que éste sea día de fiesta, en cuyo caso será también excluido (Enfasis suplido).(4) Asimismo, el Código Político establece *316el efecto que acarrea el que un acto culmine en un día de fiesta. A estos efectos, el Art. 389 del Código Político esta-blece que: “[c]uando algún acto haya de ejecutarse bajo la ley o en virtud de contrato en un día señalado, y tal día ocurriere en día de fiesta, dicho acto podrá realizarse en el próximo día de trabajo, teniendo el mismo efecto que si se hubiera realizado en el día señalado”. (Enfasis suplido). 1 LPRA sec. 74. Véanse, además, las opiniones disidentes emitidas por el Juez Asociado Señor Martínez Torres, a la que se unió el Juez Asociado Señor Feliberti Cintrón, y la opinión disidente emitida por el Juez Asociado Señor Estrella Martínez en Díaz Vanga v. CEE II, 195 DPR 390 (2016).
Ciertamente, al delinearse el procedimiento de recusa-ciones en la Ley Electoral no se excluyó la aplicación al Código Político. Es decir, no existe expresión alguna del legislador que impida su utilización. Como es sabido, tanto el Código Político como la Regla 68.1 de Procedimiento Civil atienden la preocupación de cómo se realizan los cóm-putos señalados por los estatutos, por lo que ambas dispo-siciones regulan la misma materia. En consecuencia, se presume que el legislador las conoce, por lo que en ausen-cia de una expresión a los efectos de la inaplicabilidad del Código Político, este aplica supletoriamente. Véanse: Art. 18 del Código Civil, 31 LPRA sec. 18; Cardona v. Depto. Recreación y Deportes, 129 DPR 557, 573 (1991).
Advertimos que cuando el legislador ha querido excluir la aplicación del Código Político en la Ley Electoral, lo ha hecho expresamente. Específicamente, así lo hizo en el caso de la contratación de servicios de ciertos funcionarios, los cuales fueron excluidos de las disposiciones del Art. 177 del Código Político, 3 LPRA sec. 551. Véase Art. 3.009(1)(g) de la Ley Electoral, 16 LPRA sec. 4019(1)(g).
*317HH f-H I—I
Por los fundamentos antes expuestos, no puedo avalar la postura asumida por la Comisionada del PPD. Cierta-mente, el término para impugnar las recusaciones culminó un sábado y el recurso fue instado ante el Tribunal de Pri-mera Instancia el próximo día hábil. A mi juicio, resultaría un abuso a las garantías de accesibilidad a los tribunales el imponer a una parte el requisito de presentar un recurso ante el Tribunal de Primera Instancia en un día que, de ordinario, el referido foro está cerrado. Mucho menos, con-cibo endosar una interpretación en la que se le acorte a una parte el término dispuesto por el legislador para instar su reclamo. Ello sería el resultado de requerirle a ese ciu-dadano o ciudadana que presente su reclamo antes de la fecha límite establecida por el legislador, debido a que el término culminaría un fin de semana o un día de fiesta cuando el tribunal no está en funciones. Tal proceder no está a tono con los postulados del acceso a la justicia.
En consecuencia, estoy conforme con el dictamen emitido por este Tribunal. En vista de que la revisión de una sen-tencia se da contra la decisión y no contra sus fundamentos, endoso confirmar al Tribunal de Apelaciones. Véanse: SLG Semidey Vázquez v. ASIFAL, 177 DPR 657, 692 (2009); Pérez v. VPH Motor Corp., 152 DPR 475, 487 (2000).

 Debemos recordar que todo elector deberá votar en el precinto en el que tiene establecido su domicilio. Véanse los Arts. 6.004 y 6.006 de la Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral), 16 LPRA secs. 4064-4065.


 Por su parte, el Art. 4.001 de la Ley Electoral, 16 LPRA sec. 4031, establece unos términos de acuerdo con la etapa del proceso electoral en las que se encuentre. Como regla general, el Tribunal de Primera Instancia cuenta con veinte días para atender los recursos, Ahora bien, si la revisión está relacionada con un asunto electoral dentro de los treinta días anteriores a la celebración de una elección, el término para presentar el escrito de revisión será de veinticuatro horas y el tribunal deberá resolver en un término no mayor de cinco días a partir de la presentación. Por otra *314parte, si el asunto es a tan sólo cinco días de la celebración de una elección, éste deberá emitir su determinación no más tarde del siguiente día. De entrada, enten-demos que el término de veinticuatro horas no aplica al caso ante nos, ya que esta-mos ante la recusación de unos electores por razón de domicilio que tiene efecto sobre las elecciones generales por celebrarse el 8 de noviembre de 2016. Gomo cuestión de realidad, el calendario que rige los trámites de recusaciones está preparado en fun-ción de las elecciones generales. En ese sentido, el Art. 6.018 de la Ley Electoral, 16 LPRA sec. 4078, expresamente dispone que el periodo es de “tres (3) meses y quince (15) días comprendido entre el 15 de enero y el 30 de abril del año de las elecciones generales”. La fecha del 30 de abril, de por sí arroja luz en torno a la imposibilidad de que para la fecha de las primarias del 5 de junio pudieran estar depuradas las listas electorales, a un nivel que pudiese recoger el resultado del proceso de recusaciones. Los emplazamientos, notificaciones, celebración de vistas y adjudicaciones de la co-misión local y la eventual revisión ante el Tribunal de Primera Instancia, llevan a la realidad de que los procesos de primarias y de recusaciones transcurrieron simultá-neamente, por lo que pretender encajonar el procedimiento especial de recusaciones bajo un término de revisión de veinticuatro horas constituiría alejamos del texto claro de la ley y también del propósito legislativo.


 El lunes 30 de mayo de 2016 fue un día feriado debido a la celebración del Día de la Conmemoración de los Muertos en Guerra (Memorial Day). Véanse: 4 LPRA Ap. XII, R. 28; 1 LPRA sec. 84.


 Aunque el Código Político nada dispone sobre el sábado como un día de fiesta, *316según definido por la ley, esta disposición ha sido interpretada excluyendo los sába-dos y domingos cuando el último día para presentar un escrito culmina en éstos. Véase, además, Op. Sec. Just. Núm. 5 de 1983. Además, véanse: 1 LPRA sec. 71; Sosa v. Tribunal de Distrito, 70 DPR 62 (1949), en el cual se expresó que al interpretar el Código Político se ha excluido el sábado cuando el último día para presentar un recurso culmina ese día y se aplicó esa exclusión, aunque había una certificación de que ese sábado el tribunal operó.